IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
RUDOLPH FALCIANI,
Plaintiff,

V.
C.A. No. NI8C-03-199 CLS

ELIZABETH V. ZINSZER,
SHERREE J. BEDELL, and
STEPHEN ZINSZER,

Defendants.

Date Submitted: December 5, 2019
Date Decided: December 9, 2019

Upon Plaintiff Rudolph Falciani’s Motion for Reargument
Denied.
Douglas A. Shachtman, Esquire, The Shachtman Law Firm, Wilmington, Delaware,

Attorney for Plaintiff.

Donald L. Gouge, Jr., Esquire, Donald L. Gouge, Jr. LLC, Wilmington, Delaware,
Attorney for Defendants.

SCOTT, J.
Before the Court is Plaintiff Rudolph Falciani’s Motion for Reargument
brought pursuant to Superior Court Rule of Civil Procedure 59(e). For the following
reasons, Plaintiff's motion is DENIED.

Background

On October 29, 2019, this Court issued a Decision after Bench Trial in the
matter of Rudolph Falciani (“Plaintiff”) vs. Elizabeth Zinszer, Sherree J. Bedell, and
Stephen Zinszer (“Defendants”). The Court issued a verdict partially for Plaintiff
and partially for Defendants,’ finding that Plaintiff breached an oral contract for the
sale of land located at 34282 Central Avenue, Frankford, Delaware (“Property”).”
Despite his breach, Plaintiff was awarded $30,000 of his $188,000 deposit as part of
the Court’s effort to avoid creating a windfall favoring Defendants.°

Parties’ Assertions

Plaintiff filed a motion for reargument on November 5, 2019. Plaintiff argues
that this Court’s finding with respect to Defendants’ expectation interest was
materially incomplete and that this Court failed to address Plaintiff's argument that
Defendants failed to prove or mitigate their damages. Plaintiff contends that he is
entitled to the full refund of his deposit because of Defendants’ alleged failure to

prove or mitigate damages.

 

| Falciani v. Zinszer, 2019 WL 5588757 (Del. Super. Oct. 29, 2019).
2 Id. at *5.
3 Td. at *6.
Defendants filed their Response in Opposition to Plaintiff's Motion for Re-
Argument on December 5, 2019. Defendants argue that Plaintiff's motion rehashes
Plaintiff's prior arguments and makes new arguments for the first time. Defendants
explain that there was testimony before the Court about damages and about Ms.
Zinzser’s decision not to put the Property back on the market until the resolution of
this lawsuit.

Standard of Review

On a Motion for Reargument under Superior Court Rule of Civil Procedure
59(e), the only issue is whether the Court overlooked something that would have
changed the outcome of the underlying decision.* Thus, the motion will be granted
only if “the Court has overlooked a controlling precedent or legal principles, or the
Court has misapprehended the law or facts such as would have changed the outcome
of the underlying decision.”> A Motion for Reargument is not an opportunity for a
party to rehash the arguments already decided by the Court or to present new
arguments not previously raised.® A party seeking to have the Court reconsider the

earlier ruling must, “demonstrate newly discovered evidence, a change in the law,

 

4 Brenner v. Vill. Green, Inc., 2000 WL 972649, at *1 (Del. Super. May 23, 2000)
aff'd, 763 A.2d 90 (Del. 2000).

5 BRP Hold Ox, LLC v. Chilian, 2018 WL 6432978, at *1 (Del. Super. Dec. 6,
2018) (quoting Kennedy v. Invacare, Inc., 2006 WL 488599, at *] (Del. Super.
Jan. 31, 2006)).

6 Kennedy, 2006 WL 488590, at *1.
or manifest injustice.”’ “Delaware law places a heavy burden on a [party] seeking
relief pursuant to Rule 59.”8
Discussion

The duty to mitigate damages is inapplicable to the instant case. This case is
not about the $375,000 price for the sale of the Property.’ Indeed, this case has never
been about that $375,000; instead, this case has only ever been about Plaintiff's
$188,000 deposit. Plaintiff asked this Court to return to him the deposit money;'°
Defendants asked this Court to allow them to retain the deposit money."’

Unlike other cases where the duty to mitigate naturally plays a more
prominent role, the duty to mitigate has no bearing on the instant case: an argument
between two parties over who should obtain a specific sum of money. For example,
this case is dissimilar to West Willow-Bay Court, LLC v. Robino-Bay Court Plaza,

LLC where the Court of Chancery determined the property’s market value before

 

7 Brenner, 2000 WL 972649, at *1.

8 Newborn v. Christiana Psychiatric Serv., P.A., 2017 WL 394096, at *2 (Del.
Super. Jan. 25, 2017).

9 Although this Court discussed Defendants’ expectation interest in its Decision
after Bench Trial, this discussion was in the context of how contract damages are
“usually” awarded. Falciani, 2019 WL 5588757, at *6. This general discussion of
the “usual damages” in contract cases was not the holding of this Court and should
not be interpreted as such by the parties.

10 Compl. § 23; Pl.’s Combined Resp. to Defs.’ Mot. for Summ. J. and PI.’s Mot.
for Partial Summ. J. 7, February 14, 2019; P1.’s Post-Trial Proposed Findings of
Fact 14-15.

1! Defs.” Am. Answer, Affirmative Defenses and Countercl. to Pl.’s Compl. § 47;
Defs.’ Post-Trial Proposed Findings of Fact and Conclusions of Law {19

4
finding that the plaintiff was not entitled to damages because it failed to mitigate.
The instant case also differs from the situation in First State Exteriors, LLC v.
Schweiger where this Court found that the plaintiff's award of damages should not
be limited by the duty to mitigate when the defendant failed to complete
improvements to plaintiff's property.'? Both West Willow-Bay Court and Schweiger
involved damage amounts which were uncertain and subject to the Court’s
determination; the specific sum at issue here differentiates the instant case.

The Court finds that it has not overlooked a matter that would have changed
the outcome of the instant case.'* This case was about Plaintiff's deposit money
rather than the entire purchase price for the sale of the Property. Therefore, the duty
to mitigate does not apply to the instant case.

Conclusion

For the forgoing reasons, Plaintiff's Motion for Reargument is DENIED.

IT IS SO ORDERED.

AL)

The Honorabte. Calvin L. Scott, Jr.

 

'2 West Willow-Bay Court, LLC v. Robino-Bay Court Plaza, LLC, 2009 WL
458779, at *6—7 (Del. Ch. Feb. 23, 2009).

'3 First State Exteriors, LLC v. Schweiger, 2014 WL 595469, at *5, 7 (Del. Super.
Jan. 23, 2014).

\4 See Brenner, 2000 WL 972649, at *1 (“On a motion for reargument the only
issue is whether the Court overlooked something that would have changed the
outcome of the underlying decision.”).

5